        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   REDACTED, PUBLICLY FILED VERSION
                                              )
 UNITED STATES OF AMERICA                     )
                                              )
                 v.                           )   Criminal No.: 19-10131-NMG
                                              )
 TOBY MACFARLANE,                             )   Leave to Seal Granted on
                                              )   November 8, 2019 (Dkt. 332)
                          Defendant.          )
                                              )

                        GOVERNMENT’S SENTENCING MEMORANDUM

        The government respectfully submits this memorandum in connection with the sentencing

of defendant Toby Macfarlane.

        Macfarlane, a senior executive at a real estate company, conspired with William “Rick”

Singer and others to bribe employees of the University of Southern California (“USC”) to secure

the admission of his children to the university as purported athletic recruits, using fabricated

athletic credentials.

        Macfarlane participated in the scheme twice over a four-year period. He paid $400,000 in

sham consulting fees to Singer – part of which Singer passed on to USC coaches as bribes – and

an additional $50,000 directly to a USC account controlled by Donna Heinel, a senior associate

athletic director at USC who facilitated the admission of Macfarlane’s son. 1 He improperly

deducted those payments from his taxes as purported business expenses, using fabricated

consulting invoices. He also agreed with Singer to misrepresent his children’s athletic abilities




        1
        Heinel has been separately charged with racketeering conspiracy and related charges. See
United States v. Ernst, No. 19-10081-IT (D. Mass.), Dkt. 272 (Superseding Indictment).
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 2 of 17



and to lie to USC employees if they asked why his daughter wasn’t actually playing soccer after

having been admitted to the university to do just that.

       For his actions, Macfarlane should be sentenced to a term of incarceration of 12 months

and one day, as well as 12 months of supervised release, and a fine of $95,000.

  I.   Macfarlane Was a Repeat Player in the College Recruitment Bribery Scheme

       Alone among the defendants who have been sentenced in the college admissions cases to

date, Macfarlane engaged in the college recruitment scheme twice.

       By the summer of 2013, Macfarlane had agreed with Singer to bribe USC employees to

secure his daughter’s admission to USC through what Singer termed the “side door” – bribing

coaches to designate Macfarlane’s daughter as a recruited athlete. As part of the scheme, Singer

oversaw the creation of a fabricated athletic profile and falsified application that described

Macfarlane’s daughter as, among other things, a “US Club Soccer All American” in the 10th, 11th,

and 12th grades. See, e.g., Ex. A at 14 (Macfarlane’s daughter’s USC application). In fact, while

Macfarlane’s daughter played soccer in high school, her skills did not qualify her to play on a

competitive college team, much less warrant her recruitment to do so. See, e.g., Ex. B at 6 (October

26, 2018 call transcript).

       Macfarlane allowed Singer to include falsehoods in his daughter’s application. For

example, on or about July 4, 2013, Singer emailed Macfarlane and his daughter a draft USC essay

that falsely claimed, among other things, that she would “be an active participant both on the soccer

team and in the classroom,” and that she wanted “to play soccer at the collegiate level” to further

“her skills on the field” and become a “stronger teammate.” Ex. C (July 4, 2013 email). None of




                                                 2
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 3 of 17



that was true. The misrepresentations were included in the application that Macfarlane’s daughter

ultimately submitted to USC. See Ex. A at 57.

       In or about October 2013, Singer arranged for Ali Khosroshahin, the head coach of the

USC women’s soccer team, 2 and Laura Janke, the team’s assistant coach, 3 to present Macfarlane’s

daughter to the USC subcommittee for athletic admissions as a soccer recruit. In exchange for

their help in securing her admission as a purported recruit, Singer made an initial bribe payment

of $50,000 to a private soccer club Khosroshahin and Janke controlled. See, e.g., Ex. D at 1

(Soccer Club Financial Records). Thereafter, Janke emailed Singer requesting “a profile and list

of current work in progress” to provide to the USC subcommittee. Ex. E (October 25, 2013 email

chain). Singer sent Janke the requested information, as well as a photo of Macfarlane’s daughter

playing soccer.

       Khosroshahin and Janke used this information to create a falsified athletic profile in which

they wrote: “We believe that [Macfarlane’s daughter] is a diamond in the rough and as she

develops we think that she will be able to help our team at USC.” Ex. F at 2 (Fake athletics profile

for Macfarlane’s daughter). They also falsely wrote: “[Macfarlane’s daughter] will come into our

program and will compete for a role as an outside midfielder.” Id.

       On or about November 4, 2013, the USC subcommittee for athletic admissions

conditionally admitted Macfarlane’s daughter to USC as a purported soccer recruit, in reliance on



       2
         Khosroshahin pled guilty to racketeering conspiracy for his role in the scheme and is
cooperating with the government’s investigation. See United States v. Ernst, No. 19-10081-IT
(D. Mass.), Dkt. 1 (Indictment), Dkt. 182 (Plea & Cooperation Agreements), Dkt. 197 (Clerk’s
Notes of Plea Hearing).
       3
         Janke pled guilty to racketeering conspiracy for her role in the scheme and is cooperating
with the government’s investigation. See United States v. Ernst, No. 19-10081-IT (D. Mass.), Dkt.
1 (Indictment), Dkt. 160 (Plea & Cooperation Agreements), Dkt. 170 (Clerk’s Notes of Plea
Hearing).


                                                 3
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 4 of 17



the false information Khosroshahin and Janke had provided. Ex. F at 1. USC mailed Macfarlane’s

daughter a formal acceptance letter on or about March 26, 2014. The following month, Singer’s

bookkeeper sent Macfarlane an email with the subject line “Placement Fees $200K,” asking how

Macfarlane would transmit his payment. See Ex. G (April 15, 2014 email). Two days later,

Macfarlane asked Singer to send him a “Real Estate Consulting Invoice” for “the entire amount

due” – even though Singer had never provided Macfarlane any real estate consulting services. See

Ex. H (April 17, 2014 email chain). Singer’s bookkeeper emailed Macfarlane the requested

invoice for “Real Estate Consulting and Analysis,” and wrote: “Let me know if this will work for

you.” Ex. I (April 18, 2014 email and attachment). On or about May 2, 2014, Macfarlane mailed

a $200,000 check to The Key, Singer’s for-profit entity, with “Real Estate Consulting & Analysis”

written in the memo line. See Ex. J at 2 (Macfarlane checks sent to Singer). Ten days later, Singer

caused The Key to issue a $100,000 payment to a private soccer club controlled by Khosroshahin

and Janke, in exchange for securing the admission of Macfarlane’s daughter and the daughter of

another client to USC. See Pre-Sentence Report (“PSR”) ¶ 43.

       After Macfarlane’s daughter was admitted to USC but before she enrolled, Khosroshahin

and Janke were terminated by the university for reasons unrelated to the scheme. On or about

August 14, 2014, a USC Athletics academic counselor emailed Macfarlane’s daughter to ask her

to change her class schedule because she would be missing classes on Friday “due to travel or

games.” Ex. K (August 15, 2014 email chain). The following day, the newly appointed head

coach of the women’s soccer team emailed Macfarlane’s daughter: “I’m sorry but I don’t have you

on my list of players. Could you contact me asap please.” Ex. L (August 15, 2014 email from

new USC coach to Macfarlane’s daughter); see also Ex. M (August 15, 2014 email from new USC

coach to USC athletics academic counselor stating: “[Macfarlane’s daughter] does not play for




                                                4
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 5 of 17



us.”). Macfarlane’s daughter forwarded the August 14th email from the academic counselor to

her father and asked: “Do I need to respond to this?” See Ex. K. Macfarlane, in turn, forwarded

this email to Singer. See id. Macfarlane and Singer thereafter agreed that if anyone from the new

coaching staff inquired further, Macfarlane would tell them that his daughter had an injury –

plantar fasciitis – and would “not be practicing or playing for a while.” See id.

       Approximately two years later, Macfarlane re-engaged Singer to pursue the “side door”

scheme for his son. On or about November 27, 2016, Singer asked Janke – who was no longer

employed by USC, but continued to participate in the scheme by creating fake athletic profiles for

Singer – to create a falsified basketball profile for Macfarlane’s son. See Ex. N (November 27,

2016 email). The profile described Macfarlane’s son as a member of his high school’s varsity

basketball team from 2014 through 2016 – even though he did not actually play on the varsity team

until his senior year. See Ex. O at 2 (Fake athletics profile for Macfarlane’s son).

       On or about December 11, 2016, Singer emailed the fake profile to Heinel. See Ex. P

(December 11, 2016 email and attachments). Heinel presented Macfarlane’s son to the USC

subcommittee for athletic recruitment the following month. See Ex. O at 1. Approximately one

week later, USC issued a letter to Macfarlane’s son stating that he had been conditionally admitted

to the university as student athlete. See Ex. Q (February 9, 2017 letter). Four days after that,

Macfarlane made out a $50,000 check made payable to USC Athletics, which USC subsequently

deposited.   See Ex. R (Macfarlane check to Heinel).         The memo line of the check read:

“[Macfarlane’s son] Women Athletic Board,” which was an account controlled by Heinel. Id.

       On or about March 23, 2017, USC mailed Macfarlane’s son a formal acceptance letter. A

week later, Macfarlane emailed his accountant: “I paid a consultant $200,000 in 2014. What did

we require from the consultant to document the payment[?]” See Ex. S (April 3, 2017 email chain).




                                                 5
         Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 6 of 17



Macfarlane’s accountant replied: “What I have in our files is a 2014 Form W-2 signed by Rick

Singer. I have attached a blank Form W-9. . . . Hope this helps.” See id. Macfarlane forwarded

the email to Singer’s bookkeeper and wrote: “Will you please fill out this W-9 in preparation for

payment.” See id. On or about April 12, 2017, Macfarlane mailed Singer a $200,000 check made

payable to The Key, with “1134 Real Estate Consulting” written in the memo line. See Ex. J at 1.

        In October 2018, Singer – who by this point was cooperating with the government’s

investigation and acting at the direction of law enforcement agents – told Macfarlane that the

Internal Revenue Service (“IRS”) was conducting an audit of KWF, his non-profit entity. See

generally Ex. B. During the call, which was consensually recorded, Macfarlane agreed with Singer

to mislead the IRS to conceal the scheme. See id. at 4-7. And Macfarlane once again confirmed

his understanding that his children were “really not collegian athletes,” but were admitted to USC

because of his bribe payments, which he said he “wrote off” as a purported “consultant fee.” See

id. at 6-7.

 II.    The Applicable Sentencing Guidelines

        As part of his plea agreement, Macfarlane stipulated that his offense level should be

enhanced pursuant to Section 2B1.1(b) of the Sentencing Guidelines, based on the amount of

money he paid to facilitate the scheme. Such stipulations “will generally govern the resolution of

that issue,” see United States v. Granik, 386 F.3d 404, 411 (2d Cir. 2004), and courts are permitted

to rely on the parties’ stipulations in finding facts relevant to sentencing. See id. at 412; United

States v. Berndt, 127 F.3d 251, 253-55, 258 (2d Cir. 1997) (affirming sentencing enhancement

based on factual stipulations contained in state court plea agreement); United States v. Bilal, 941

F. Supp. 2d 397, 404 (S.D.N.Y. 2013) (denying motion to vacate restitution order where defendant

“stipulated that the loss amount attributable to his conduct was greater than $1 million but less




                                                 6
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 7 of 17



than $2.5 million”); Kapelioujnyi v. United States, 779 F. Supp. 2d 250, 255 (E.D.N.Y. 2009)

(denying petition under 28 U.S.C. § 2255 and finding sentencing court was “within its discretion”

in relying on stipulations regarding defendant’s role in RICO conspiracy and loss amount). 4

       Notwithstanding this stipulation, the Presentence Investigation Report (“PSR”) concludes

that USC – the immediate victim of the defendant’s crime – suffered no cognizable pecuniary harm

for Guidelines purposes. In the absence of pecuniary harm, the PSR concludes that gain may not

be used as a substitute for loss, and that Macfarlane’s base offense level should therefore not be

enhanced for gain or loss. 5

       The government respectfully submits that the PSR is mistaken.              The Guidelines

consistently include enhancements based on monies paid, received, lost, or gained in the course of

criminal conduct.    See, e.g., U.S.S.G. §§ 2B1.1, 2B4.1 and 2C1.1. 6       Section 2B1.1 of the



       4
          The government notes that it erred in calculating the Guidelines pursuant to Section
2B1.1, rather than Section 2B4.1, the commercial bribery guideline. The commentary to Section
2B4.1 provides that it “covers commercial bribery offenses and kickbacks that do not involve
officials of federal, state, or local government, foreign governments, or public international
organizations.” U.S.S.G. § 2B4.1, cmt., n.1. USC charges tuition for educational services, making
it a commercial enterprise. See, e.g., United States v. Brown University, 5 F.3d 658, 666 (3d Cir.
1993) (“The exchange of money for services, even by a nonprofit organization, is a quintessential
commercial transaction. Therefore, the payment of tuition in return for educational services
constitutes commerce.”) (internal citation and quotation omitted). The application of Section
2B1.1 rather than Section 2B4.1 results, by the government’s calculation, in a one point difference
in the total offense level – which accrues here to the benefit of the defendant – because Section
2B1.1 has a base offense level of 7 and Section 2B4.1 has a base offense level of 8. The
government submits that under either 2B1.1 or 2B4.1, the offense level should be enhanced based
on the amount of the bribes paid.
       5
         The Probation Department has taken the same position with respect to other defendants
previously sentenced in the college admissions cases, and that calculation has been adopted by
Judges Talwani and Woodlock. See United States v. Abbott, et al., No. 19-10080-IT (D. Mass.),
Dkt. 443 (Mem. and Order) (Talwani, J.); United States v. Bizzack, No. 19-10222-DPW (D.
Mass.), Dkt. 34 (Tr. of Hrg.) (Woodlock, J.).
       6
         The government has briefed the issue of Guidelines enhancements for gain and loss in
connection with the sentencings of Macfarlane’s co-conspirators. See United States v. Abbott, et


                                                7
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 8 of 17



Guidelines defines “pecuniary harm” as “harm that is monetary or that otherwise is readily

measurable in money,” and provides that, in determining “loss” for purposes of the enhancement

in Section 2B1.1(b), “loss is the greater of actual loss or intended loss.” See U.S.S.G. § 2B1.1

cmt., n.3(A). The Guidelines provide that the Court “need only make a reasonable estimate of

loss,” id. n.3(C), and that where “there is a loss but it reasonably cannot be determined,” the Court

“shall use gain that resulted from the offense as an alternative measure of loss,” id. n.3(B).

       There can be little dispute that USC has suffered, and will continue to suffer, pecuniary

harm, and that this harm was a reasonably foreseeable consequence of the defendant’s conduct. 7

As set forth in greater detail below, that harm included the loss of the full value of its employees’

honest services, the cost of investigation and remediation, and the lost revenues resulting from the

harm the scheme caused to USC’s reputation. Although these financial losses are difficult to

quantify with precision, the Guidelines instruct that where a precise loss amount cannot be



al., No. 19-10117-IT (D. Mass.), Dkt. 422 (Government’s Memorandum Regarding the
Methodology for Calculating Gain or Loss Under the Sentencing Guidelines); United States v.
Bizzack, No. 19-10222-DPW (D. Mass.), Dkt 25 (Government’s Sentencing Memorandum). The
briefing from those matters is included in the Appendix hereto, and incorporated herein by
reference. The Appendix also includes the Government’s Consolidated Sentencing Memorandum
filed in the Abbott case, which lays out in Section II.B the key factors the government considered
in assessing relative culpability among the parents charged in the college admissions cases. United
States v. Abbott, et al., No. 19-10117-IT (D. Mass.), Dkt. 423 (Government’s Consolidated
Sentencing Memorandum).
       7
          Judge Talwani concluded that “[t]he loss of the value of the honest services of agents or
employees is a more concrete harm” to USC, but did not impose an enhancement under Section
2B1.1(b)(1) because “the court is hard-pressed to evaluate the value of those portions of the
universities or testing companies’ employees or agents whose services were compromised by each
Defendant.” United States v. Abbott, et al., No. 19-10117-IT (D. Mass.), Dkt 443 (Mem. and
Order). The government agrees that it is hard to value an employee’s honest services, see Section
II.A below, which is precisely why the Guidelines require the use of gain as a substitute for loss
in such circumstances. See, e.g., United States v. Vrdolyak, 593 F.3d 676, 681 (7th Cir. 2010)
(reversible error where sentencing judge refused to consider gain as an alternative measure of loss
in a case where loss was “probable” but difficult to calculate).



                                                  8
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 9 of 17



“reasonably determined,” the Court should substitute the gain from the offense – in this case, the

amounts the defendant intended to pay his co-conspirators to facilitate the bribery scheme.

Macfarlane stipulated to this calculation in his plea agreement. Such an approach is consistent

with the way the Guidelines treat bribe payments generally, aligns the Guidelines ranges in this

case with those of similarly situated defendants nationwide, appropriately reflects relative

culpability, and thus helps achieve a just result.

        A.      Macfarlane Agreed To Bribe USC Employees, Depriving the University
                of the Full Value of Its Employees’ Honest Services

        There is ample precedent for the proposition that salaries paid by victim organizations to

bribe recipients constitute pecuniary losses in honest services fraud cases. 8 This makes sense. An

employer pays an employee a salary to retain that employee’s loyal services. Here, USC paid

salaries to employees who were also receiving bribes as part of the charged conspiracy. These

employees feigned loyalty to the university, while secretly acting to its detriment by selling spots

on athletic teams, and thus admission to USC, to unqualified students. In so doing, the scheme

deprived the universities of the full value of the salaries they paid the corrupt employees. The

table below sets forth the approximate salaries the corrupt USC employees received during the

period in which they also accepted bribes from Macfarlane and Singer’s other clients:



        8
            See, e.g., United States v. Crawley, 533 F.3d 349, 357 (5th Cir. 2008) (affirming loss to
be the full value of the salary and benefits defendant received from his union while accepting
kickbacks and noting that “[b]y intentionally depriving Local 988 of honest services, Crawley
obviously inflicted some level of pecuniary harm on the organization”) (emphasis added); United
States v. Bahel, 662 F.3d 610, 648-49 (2d Cir. 2011) (in determining restitution, court found that
salary paid to employee convicted of honest services fraud was “plainly ‘property’ that belonged
to” employer and subject to forfeiture); United States v. Sapoznik, 161 F.3d 1117, 1121 (7th Cir.
1998) (“We may assume that [the employer] would not have hired [defendant] had it known of his
intentions, and in that event it would not have paid him four years’ salary . . . [W]hat [the employer]
lost . . . [was] the difference in the value of the services that [defendant] rendered . . . and the value
of the services that an honest [employee] would have rendered.”).


                                                     9
Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 10 of 17
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 11 of 17



Sapoznik, 161 F.3d at 1121-22 (finding that 25 percent of salary paid to corrupt police chief was

loss for purposes of calculating restitution). Applying those same ranges to this case would result

in estimated losses to USC of between $156,998 and $392,495. 12 Yet it is precisely because the

losses are difficult to calculate that it is appropriate, as an alternative, to substitute the value of the

bribe and related payments the defendant made in calculating the relevant offense level, as the

parties have stipulated.

        B.      USC Has Been Forced, at Great Expense, To Conduct Internal Investigations
                and To Revise Policies and Programs as a Result of the Defendant’s Scheme

        USC has also incurred costs in investigating the bribery scheme. Although the Guidelines

exclude from the calculation of loss the costs of assisting the government in its investigation, see

U.S.S.G. § 2B1.1 cmt., n.3(D)(ii) (loss shall not include “costs incurred by victims primarily to

aid the government in[] the prosecution and criminal investigation of an offense”), investigative

costs are properly included where, as here, a victim engages counsel for reasons independent of

the government’s inquiry. See United States v. DeRosier, 501 F.3d 888, 895 (8th Cir. 2007)

(recognizing that investigative costs incurred to aid the government are not counted in the loss

calculation, but that attorneys’ fees and related costs are properly included where “the investigation

was prompted for the bank’s own benefit”); United States v. Piggie, 303 F.3d 923 (8th Cir. 2002)

(victim’s investigative fees into coach’s scheme to deprive university of the honest services of

college basketball players were properly included in calculating loss for Guidelines purposes). 13


        12
         Given the sheer volume of students alleged to have been the beneficiaries of the bribery
scheme involving Heinel (nearly three dozen), a range closer to 50-75 percent of salary might be
more appropriate.
        13
           But cf. Lagos v. United States, 138 S.Ct. 1684 (2018) (holding, with respect to claims
for restitution, as opposed to loss, that the words “investigation” and “proceedings” in the
Mandatory Victims Restitution Act of 1996, 18 U.S.C. § 3663A(b)(4), refer to government
investigations and criminal proceedings, and that section does not permit an award of restitution
for private investigations and civil proceedings). But see United States v. Gammell, 932 F.3d 1175


                                                    11
       Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 12 of 17



       Although USC began assisting the government in approximately November 2018, the

university subsequently launched its own internal investigation of 33 students to determine

whether they had lied on their USC applications. 14 USC also hired consultants to review its

admissions policies in light of the defendants’ scheme. 15

       The need for USC to investigate its corrupt employees was reasonably foreseeable to this

defendant.        Indeed, the reputational harm USC suffered from the scheme, and the critical

importance of academic integrity to research universities generally, required that USC review its

practices upon learning of the fraud to determine who was involved in perpetrating the scheme,

who accepted bribes, and how to prevent it from recurring.

       Finally, USC has been named in multiple putative class actions alleging that the university

was negligent and violated consumer protection and unfair competition laws based on the conduct

of the defendant and his co-conspirators. 16 USC has incurred legal fees defending against these

lawsuits, which were precipitated by the charged fraud.


(8th Cir. 2019) (distinguishing Lagos and finding that private investigative costs may be
compensable restitution under 18 U.S.C. § 3663A(b)(1) with respect to damage, loss, or
destruction of property).
       14
          Rubin, Joel and Matthew Ormseth, How many students cheated to get into USC? A look
inside the admissions investigation, L.A. TIMES (July 16, 2019), available at
https://www.latimes.com/local/lanow/la-me-college-admissions-usc-20190716-story.html; see
also Letter from University of Southern California (Aug. 7, 2019); University of Southern
California, Updates regarding college admissions investigation, available at
https://news.usc.edu/155195/statement-regarding-college-admissions-investigation/ (last updated
Aug. 12, 2019); University of Southern California, USC information on college admissions issue
(Aug. 11, 2019), available at https://news.usc.edu/155225/usc-information-on-college-
admissions-issue/.
       15
            Id.
       16
         See, e.g., Olsen, et al. v. Singer, et al., No. 3:19-cv-01351 (N.D. Cal. Mar. 13, 2019)
(dismissed without prejudice in light of Bendis matter); Bendis, et al. v. Singer, et al., No. 5:19-
cv-01405 (N.D. Cal. Mar. 15, 2019) (dismissed as to USC in light of Tamboura matter);
Tamboura, et al. v. Singer, et al., No. 5:19-cv-03411 (N.D. Cal. June 14, 2019) (pending as to
USC as of November 8, 2019).


                                                12
        Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 13 of 17



        C.     USC Will Predictably Suffer Lost Revenues as a Result of the Scheme

        USC derives significant revenues from application fees. One predictable consequence of

the reputational harm USC has suffered as a result of the scheme is a decline in the number of

applicants and a resulting loss of application fees.

        For example, a market research poll concluded that “[t]here has been a significant negative

impact to the USC brand,” as a result of the fraud scheme, and that, of the schools measured,

USC’s name was most associated with the terms “scandal” and “cheating.” 17 Although the arrests

of Macfarlane and his co-conspirators occurred too late in the admissions cycle to have an impact

on the number of applications to USC’s class of 2023, a recent academic study suggests that the

university can expect a decline in applications on the order of 10 percent for each of the next two

years. 18

        For USC, which received approximately 64,000 applications for admission in 2018, with

an associated fee of $85 per application, a 10 percent decline in applications would translate to a

loss of more than $540,000 in application revenues per year. 19 See U.S.S.G. § 2B1.1 cmt.,

n.3(C)(v) (in estimating loss, courts must consider the “reduction that resulted from the offense in



        17
           E-Poll Market Research, How Do Brands Survive a Crisis? (May 13, 2019), available
at https://blog.epollresearch.com/2019/05/13/how-do-brands-survive-a-crisis/.
        18
           See Rooney, P., and Smith, J., The Impact of Highly Publicized Campus Scandals on
College Outcomes, CONTEMPORARY ECONOMIC POLICY, Mar. 18, 2019, available at
https://onlinelibrary.wiley.com/doi/full/10.1111/coep.12427 (concluding that “scandals with
significant media coverage substantially reduce applications” and that scandals covered in long-
form news articles lead to a 10 percent drop in applications, with greater media coverage
precipitating more substantial declines).
        19
          Mackovich, Ron, USC sees record number of applicants for fall 2018 admission, USC
NEWS (March 23, 2018), available at https://news.usc.edu/139338/usc-acceptance-rate-fall-2018-
admission/ (USC received 64,000 applications in 2018); USC Dornsife College of Letters, Arts
and Sciences, Freshman Application Process, available at https://dornsife.usc.edu/undergraduate-
application-process/ (last accessed November 8, 2019) ($85 application fee for USC).


                                                 13
       Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 14 of 17



the value of . . . other corporate assets”). Indeed, even if the study’s results overstate the decline

dramatically, the point is clear: it is reasonably foreseeable that USC will suffer a cognizable loss

from the fraud and bribery scheme.

       While pecuniary harm for Guidelines purposes does not include “harm to reputation”

per se, U.S.S.G. § 2B1.1 cmt., n.3(A)(iii), the Guidelines provide that “reasonably foreseeable

pecuniary harm” does include pecuniary harm “that the defendant knew or, under the

circumstances, reasonably should have known, was a potential result of the offense.” Id. cmt.,

n.3(A)(iv) (emphasis added). Moreover, probable loss is cognizable for sentencing purposes. See

Vrdolyak, 593 F.3d at 681; see also United States v. Corrigan, 273 F. App’x 15, 16 (2d Cir. 2008)

(“We have described ‘intended loss’ as ‘the probable loss from a particular misstatement because

one is presumed to intend the natural and ‘probable’ consequences of one’s acts.’”) (quoting

United States v. Carboni, 204 F.3d 39, 47 (2d Cir. 2000)). Here, the loss of application-related

revenue is a foreseeable result of the scheme, and the Court need not wait for that harm to actually

occur to take it into account at sentencing.

III.   Macfarlane’s Criminal Conduct Requires a Meaningful Term of Incarceration

       Macfarlane’s crime was serious; he secured admission to USC for both of his children

through bribery and fraud. As a result of his conduct, deserving students were denied admission

to USC and deprived of the lifelong opportunities that go with it, while the university itself incurred

the costs of investigation and remediation and suffered lasting reputational damage. Such harms

are difficult to measure with mathematical precision, but they are real and lasting and they demand

punishment.

       Macfarlane’s payments in furtherance of the bribery scheme totaled $450,000, on the

higher end of the sums paid by parents who have been charged with participating in the fraud. The




                                                  14
       Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 15 of 17



sheer size of the payments is an indicator of the magnitude of the wrongdoing, and the value

Macfarlane himself placed on the illegal asset he was buying. An experienced businessman,

Macfarlane didn’t haggle with Singer or try to get a better deal, because he believed that what he

was getting was worth it: a spot for each of his children in the entering class of a highly competitive

and prestigious university, and the associated bragging rights and social standing. Likewise, the

money paid demonstrates, on its face, that Macfarlane did not act out of desperation. He could

afford to give his children every legitimate advantage, but chose instead – or in addition – to

employ illegal means to secure an even greater edge over those without comparable resources, or

who were simply unwilling to cheat to get ahead.

       Bribery was at the heart of the charged fraud scheme, but like his co-conspirators,

Macfarlane also knew that his children’s applications would also be premised on a lie: that they

were elite athletes whose abilities warranted recruitment to play on competitive college teams.

Indeed, Singer copied Macfarlane (and his daughter) on an application essay riddled with

falsehoods about her intention to play soccer at the university level. And Macfarlane himself, in

the consensually recorded call with Singer, acknowledged that neither of his children were

“collegian athletes.” He also agreed to lie to the new USC women’s soccer coach if asked to

explain his daughter’s failure to play soccer once admitted to USC, by claiming that she had

suffered an injury.

       In this regard, while there is no evidence that Macfarlane actively involved his children in

his fraud – as some other parents did – there is evidence that Macfarlane’s daughter became aware

of the scheme. As noted, for example, Singer emailed both Macfarlane and his daughter a draft of

the falsified application essay claiming that she intended to be “be an active participant both on

the soccer team and in the classroom,” and that she wanted “to play soccer at the collegiate level.”




                                                  15
Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 16 of 17
       Case 1:19-cr-10131-NMG Document 334 Filed 11/08/19 Page 17 of 17



                                           Conclusion

       For the foregoing reasons, the government respectfully requests that Macfarlane be

sentenced to 12 months and one day of incarceration, 12 months of supervised release, and a fine

of $95,000.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:     /s/ Justin D. O’Connell
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     Assistant United States Attorneys

Date: November 8, 2019



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on November
8, 2019.

                                              By:     /s/ Justin D. O’Connell
                                                     JUSTIN D. O’CONNELL
                                                     Assistant United States Attorney




                                                17
